Exhibit EMPLOYEE MATTERS AGREEMENT by and among Verizon Communications Inc., New Communications Holdings Inc. and Frontier Communications Corporation dated as of May 13, 2009 TABLE OF CONTENTS Page ARTICLE I. Definitions 2 Section 1.1. Definitions 2 Section 1.2. Capitalized Terms 15 ARTICLE II. Collective Bargaining Agreements and Obligations 15 Section 2.1. Assumption and Continuation of Agreements 15 ARTICLE III. Spinco Plans Generally 21 Section 3.1 Establishment of Spinco Plans 21 Section 3.2. Terms of Participation by Spinco Employees 21 ARTICLE IV. Employees 23 Section 4.1. Employees 23 Section 4.2. No Solicitation of Employees 27 Section 4.3. Unavailable Employees 28 ARTICLE V. Pension Plans 29 Section 5.1. Establishment of Pension Plans and Trusts 29 Section 5.2. Assumption of Pension Plan Liabilities and Allocation of Interests in the Verizon Pension Trusts 31 Section 5.3. Continuation of Elections and Application to Spinco Dependents 37 Section 5.4. Verizon Business Plans 37 ARTICLE VI. Health and Welfare 38 Section 6.1. Assumption of Health and Welfare 38 Section 6.2. Adoption of Health and Welfare Plans 40 Section 6.3. COBRA and HIPAA 42 Section 6.4. Workers’ Compensation Claims 42 Section 6.5. Leave of Absence Programs 43 Section 6.6. Time-Off Benefits 43 TABLE OF CONTENTS (continued) Page ARTICLE VII. Savings Plans 43 Section 7.1. Treatment of Savings Plan Accounts 43 Section 7.2. Assumption of Liabilities and Transfer of Assets of the Verizon Union Savings Plan 44 ARTICLE VIII. Equity Based Incentive Awards 45 Section 8.1. General Treatment of Outstanding Awards 45 Section 8.2. Outstanding Options 45 Section 8.3. Treatment of Outstanding Verizon RSU and PSU Awards 46 Section 8.4 Treatment of Verizon Options outstanding as of the Record Date but Exercised Prior to the Distribution Date 48 Section 8.5 Treatment of Outstanding Frontier Equity Awards 48 ARTICLE IX. Short Term Incentives and Sales Commission Programs 49 Section 9.1. Incentive and Commission Plans 49 ARTICLE X. Deferred Compensation Plans 50 Section 10.1. Generally 50 Section 10.2. Treatment of Balances 50 ARTICLE XI. ASSUMPTION OF LIABILITIES 50 Section 11.1. Assumption of Liabilities 50 Section 11.2. Reimbursement 53 Section 11.3. Indemnification 54 Section 11.4. Procedures for Indemnification for Third-Party Claims 55 Section 11.5. Reductions for Insurance Proceeds and Other Amounts 55 Section 11.6. Contribution. 56 Section 11.7. Consequential Damages 57 Section 11.8. Joint Defense and Cooperation 57 ARTICLE XII. General and Administrative 58 Section 12.1. Cooperation 58 Section 12.2. Consent of Third Parties 59 Section 12.3. Survival 59 Section 12.4. Interpretation 59 Section 12.5. No Third Party Beneficiary 60 Section 12.6. Notices 61 Section 12.7. Governing Law; Jurisdiction 62 Section 12.8. Waiver of Jury Trial 63 Section 12.9. Specific Performance 63 Section 12.10. No Assignment; No Amendment; Counterparts 63 -ii- TABLE OF CONTENTS (continued) EXHIBITS Exhibit A. Actuarial Assumptions and Methods for Pension Asset Transfer Exhibit B. Sales Commissions Programs Exhibit C. Short Term Incentive Programs Exhibit 2.1. Collective Bargaining Agreements SCHEDULES Schedule 4.1(d). Minimum Severance Benefits for Non-Union Employees Schedule 4.1(e). Performance and Bonus Opportunities Schedule 5.2(c)(ii). Letter of Direction -iii- Table of Contents Employee Matters Agreement This Employee Matters Agreement (this “Agreement”), dated as of May 13, 2009 is by and among Verizon Communications Inc., a Delaware corporation (“Verizon”), New Communications Holdings Inc. (“Spinco”), a Delaware corporation, and Frontier Communications Corporation, a Delaware corporation (“Frontier”) (each a “Party” and collectively, the “Parties”), and effective as of the Effective Time of the Merger Agreement (except that certain obligations under this Agreement, which apply by their express terms before the Effective Time, shall be effective as of the first date the obligation applies under the terms of this Agreement). WHEREAS, the Board of Directors of Verizon has determined that it is in the best interests of Verizon and its stockholders to reorganize the Spinco Business (as defined below) such that such business will be owned or operated by one or more subsidiaries of ILEC Spinco Holdings Inc. and the Non-ILEC Spinco Subsidiary and to separate Spinco into an independent company that will simultaneously merge with and into Frontier, an independent public company; WHEREAS, in furtherance of the foregoing, Verizon and Spinco have entered into a Distribution Agreement, dated as of May 13, 2009 (the “Distribution Agreement”) that will govern the terms and conditions relating to the separation between Verizon and Spinco; WHEREAS, in furtherance of the foregoing, Verizon, Spinco and Frontier have entered into a Merger Agreement, dated as of May 13, 2009 (the “Merger Agreement”) that will govern the terms and conditions relating to the merger of Spinco with and into Frontier; Table of Contents WHEREAS, in connection with the foregoing, Verizon, Spinco and Frontier have agreed to enter into this Agreement for the purpose of allocating current and former employees and employment related assets, liabilities, and responsibilities with respect to employee compensation and benefits, collective bargaining and other employment related matters; and WHEREAS, the parties to this Agreement intend that, in accordance with the terms and conditions set forth herein, the Spinco Employees (as defined below) shall maintain uninterrupted continuity of employment, compensation and benefits and, also, with respect to union represented employees, uninterrupted continuity of representation for purposes of collective bargaining and uninterrupted continuity of coverage under their collective bargaining agreements throughout each of the internal restructurings and the merger as contemplated by the Distribution Agreement and the Merger Agreement, including, but not limited to, the Internal Spinoffs, the Internal Restructurings, the Contribution, the Distribution and the Merger. NOW, THEREFORE, in consideration of the mutual promises contained herein, the Parties agree as follows: ARTICLE I. DEFINITIONS Section 1.1.Definitions “Affiliate” has the meaning ascribed to it in the Distribution Agreement. “Agreement” means this Employee Matters Agreement, and all exhibits, schedules, appendices and annexes hereto. 2 Table of Contents “Benefit Payments” has the meaning ascribed to it in Section 5.2(c). “COBRA” has the meaning ascribed to it in Section 6.3. “Code” means the United States Internal Revenue Code of 1986, as amended. “Contributing Companies” has the meaning ascribed to it in the Distribution Agreement. “Contribution” has the meaning ascribed to it in the Distribution Agreement. “Distribution” has the meaning ascribed to it in the Distribution Agreement. “Distribution Agreement” has the meaning ascribed to it in the second recital to this
